            Case 2:16-cv-01109-RSM Document 343 Filed 08/19/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   CHI CHEN, et al.,
                                             NO. 2:16-cv-01109-RSM
 9                        Plaintiffs,
                                             (Consolidated with No. 2:16-cv-01113-
10   v.                                      RSM)
11   U.S. BANK NATIONAL ASSOCIATION;         STIPULATED MOTION AND
12   QUARTZBURG GOLD, LP; ISR                MODIFIED ORDER TO CONTINUE
     CAPITAL, LLC; IDAHO STATE               FIRST BELLWETHER TRIAL AND
13   REGIONAL CENTER, LLC; and SIMA          RELATED DEADLINES
     MUROFF,
14
                          Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27


     STIPULATED MOTION
     2:16-cv-01109-RSM
             Case 2:16-cv-01109-RSM Document 343 Filed 08/19/20 Page 2 of 4



 1                                           STIPULATION

 2         Plaintiffs and Defendant U.S. Bank National Association (“U.S. Bank”) (collectively, the

 3 “Parties”), by and through their undersigned counsel, hereby stipulate and agree as follows:

 4         1.      The first bellwether trial in this case is currently scheduled to begin on September

 5 14, 2020, pursuant to this Court’s Order Setting Trial Date and Related Dates (Dkt. #115) (“Case

 6 Schedule”), with the trial by jury of the claims of two Plaintiffs, Rui Mao and Tengyao Song,

 7 against U.S. Bank (these two Plaintiffs have dismissed their claims against the other defendants).

 8 The Parties have estimated a length of trial of 10-12 trial days.

 9         2.      In addition to preparing for this forthcoming first bellwether trial, the Parties have

10 been engaged in settlement discussions.         These ongoing settlement discussions have been

11 productive and there is now the potential to resolve the claims asserted against U.S. Bank in this

12 case. Additional time is needed to address each Plaintiff’s claims.

13         3.      Accordingly, the Parties have stipulated and agreed to request the following relief

14 from this Court:

15                 a.      A continuance of the first bellwether trial for at least 120 days, such that the

16                 first trial in this case will be set to begin no earlier than January 18, 2021 (or a

17                 subsequent date that is convenient to the Court);

18                 b.      A striking of all remaining pretrial deadlines associated with the first

19                 bellwether trial (including the existing deadlines under the Case Schedule for

20                 motions in limine, the pretrial order, trial briefs, proposed voir dire questions, jury

21                 instructions, neutral statement of the case, and trial exhibits, as well as all other

22                 pretrial deadlines set forth in the Local Civil Rules), with all such deadlines to be

23                 reset consistent with the Court’s standard schedule and the Local Civil Rules based

24                 on the new trial date for the first bellwether trial once set by the Court; and

25                 c.      A stay of any rulings on pending motions for at least 60 days, such that there

26                 will be no rulings by this Court before October 19, 2020, on the summary judgment

27                 motions currently pending in this case (Dkts. #285, #309, and #316).


     ORDER                                          1
     2:16-cv-01109-RSM
             Case 2:16-cv-01109-RSM Document 343 Filed 08/19/20 Page 3 of 4



 1         4.      The Parties stipulate and agree that there is good cause for seeking the requested

 2 relief on the grounds of efficiency for the Parties and the Court. The requested relief will

 3 accommodate and facilitate the Parties’ ongoing settlement process, avoid the Parties incurring

 4 potentially unnecessary expenses, and avoid the Parties and the Court (and potential jurors)

 5 incurring potentially unnecessary burdens associated with the forthcoming September trial and

 6 related deadlines.

 7         5.      This Stipulation is without waiver of any party’s right to seek further extensions or

 8 any other relief.

 9         For these reasons, the Parties hereto stipulate and agree to, and respectfully and jointly

10 request entry of, the Order set forth below.

11

12         Respectfully submitted this 17th day of August, 2020.

13

14   /s/ Shawn Larsen-Bright                           /s/ Jihee Ahn
     Jeremy Larson, WSBA #22125                        Daniel P. Harris, WSBA #16778
15   Shawn Larsen-Bright, WSBA #37066                  John F. Rapp, WSBA #17286
     701 Fifth Avenue, Suite 6100                      Jihee Ahn, WSBA #56012
16
     Seattle, WA 98104-7043                            John McDonald admitted pro hac vice
17   Tel: (206) 903-8800                               Harris Bricken Sliwoski LLP
     larson.jake@dorsey.com                            600 Stewart Street, Suite 1200
18   larsen.bright.shawn@dorsey.com                    Seattle, WA 98101
                                                       Tel: (206) 224-5657
19   Attorneys for U.S. Bank National Association      dan@harrisbricken.com
20                                                     john.rapp@harrisbricken.com
                                                       jihee@harrisbricken.com
21                                                     john.mcdonald@harrisbricken.com
                                                       Attorneys for Plaintiffs
22

23

24

25

26

27


     ORDER                                         2
     2:16-cv-01109-RSM
            Case 2:16-cv-01109-RSM Document 343 Filed 08/19/20 Page 4 of 4



 1                                              ORDER

 2         Based upon the foregoing Stipulation, and for good cause shown, it is hereby ORDERED:

 3         a.     The first bellwether trial date and pretrial deadlines are hereby STRICKEN.

 4         b.     Given the above, the parties are to immediately inform the Court of settlement or

 5                otherwise file a joint status report no later than 60 days from the date of this Order.

 6         c.     Unless the parties demonstrate a strong need for additional time to settle this case,

 7                the Court will then set the first bellwether trial for the next available date with

 8                sufficient time for pretrial motions to be heard.

 9         d.     There will be no rulings by this Court before October 19, 2020, on the summary

10                judgment motions currently pending in this case (Dkts. #285, #309, and #316).

11

12         IT IS SO ORDERED this 18th day of August, 2020.

13

14

15

16                                               A
                                                 RICARDO S. MARTINEZ
17                                               CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27


     ORDER                                        3
     2:16-cv-01109-RSM
